Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: applicant is kindly advised to amend the specification in order to make parts that are vague more legible. For instance, see the emphasized portion of ¶[0003] of the originally filed specification: "But if you buy a lamp with the corresponding function every time you need a function, you will not only repeat the lighting function, but also greatly increase the cost of installation, purchase, and electricity, and even exceed the value of the lamp itself".  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 4 is unbound because the limitations before and after the "or" require distinct and different structural details. 
The scope of claim 6 is unbound because "Internet of Things" is a changing concept and not a definitive limitation to the scope of the claim. 
Claims are examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAY (US 2019/0295207).
Regarding claim 1, DAY discloses a multifunctional LED lamp (see FIG.s 1-13) comprising: a main lamp body (such as body of 50 FIG. 3A); one or more LED light-emitting modules (such as 53, 54 FIG. 3A; 373, 369 FIG. 3B; and ¶[0007]) connected with the main lamp body; a face recognition module (see ¶[0047], [0055], [0141]) disposed on the main lamp body; an infrared sensing module (see infrared camera in ¶[0058]) disposed on the main lamp body; a photosensitive module (see light intensity sensor in ¶[0058]) disposed on the main lamp body; and a control module (operationally required; see 12 FIG. 1) disposed on the main lamp body and is in communication connection with the face recognition module, the infrared sensing module, and the photosensitive module (evident of line connecting 12 to 14 FIG. 1), wherein the control module controls working states of the face recognition module, the infrared sensing module, and the photosensitive module to switch the multifunctional LED lamp in a plurality of working modes (see 334, 336, 344 FIG. 13, functions in ¶[0092] and activating camera in response to a threat in ¶[0182]).
Although the prior art does not particularly show the controller being utilized explicitly in the claimed way, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the feature of the prior art as a functionally capable and structurally equivalent of the claimed controller, and absent any significant structural details of the essential claimed subject matter in the claim language, any modification or alteration of this assembly, to perform the desired function according to a preferred application, is within the ordinary skills in the art. 
Regarding claim 2, since the prior art is capable of performing the claimed functions but does explicitly recite them in the claimed way, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that the plurality of working modes of the LED lamp of DAY is capable of including a smart mode, a monitoring mode, or a night sensing mode, wherein in the smart mode, the face recognition module, the infrared sensing module, and the photosensitive module are all set to a working state; in the monitoring mode, the face recognition module is set to the working state while the infrared sensing module and the photosensitive module are both set to a non-working state; and in the night sensing mode, the infrared sensing module is set to the working state and the face recognition module and the photosensitive module are both set to the non-working state, without any major modifications to the LED lamp, in accordance to a preferred application of the assembly.
Regarding claim 3, DAY further discloses a power drive module electrically connected with the control module, the LED light-emitting module, the face recognition module, the infrared sensing module, and the photosensitive module for power supply (operationally required).
Regarding claim 4, DAY further discloses a loudspeaker module (see 55 FIG. 3A; ¶[0093]) connected with the control module to voice out a current working mode of the multifunctional LED lamp (such as reinforcing the protocols of ¶[0093]); wherein the loudspeaker module is disposed on the main lamp body (see FIG. 3A) or establishes a wireless communication connection with the main lamp body (trivial alternatives).
Regarding claim 5, DAY further discloses an indicator module (such as 52 FIG. 3A) in communication connection with the control module to display a current working mode of the multifunctional LED light through a color and/or flashing frequency of an indicator (see ¶[0092]).
Regarding claim 6, DAY further discloses an Internet of Things module (understood as being able to be controlled via the internet, evident of ¶[0074])) connected with the control module to establish a communication connection with an external device (18 and 26 FIG. 1).
Regarding claim 7, DAY further discloses the LED light-emitting module comprises: an LED light emitter (see 373 FIG. 3B and ¶[0007]); and an LED light distribution structure (such as 362 and 366 FIG. 3B) configured to enclose an optical cavity and perform secondary light distribution.
Although DAY does not explicitly show the heat sink, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a heat sink, as it is known in the state of the art, to dissipate heat of the LED light emitter, in order to improve the operational efficiency and longevity of the LED lamp. 
Furthermore, although DAY does not explicitly show the enclosing being sealing, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize the elements such that the enclosing is sealing in order to improve the structural integrity and longevity of the LED lamp. 
Regarding claim 9, DAY further discloses the LED light emitter includes LED chips of different colors (¶[0041] and [0092]).
Regarding claim 10, although DAY does not explicitly show the LED light emitter at least includes an LED chip that emits UVA light, absent persuasive evidence that the claimed wavelength of light is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ any known LEDs, such as those emitting UVA light, in order to achieve a desired spectrum of illumination in accordance to a preferred application of the assembly. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAY in view of POLLACK (US 2019/0072266).
Regarding claim 8, DAY does not explicitly show the LED heat sink comprises a ceramic heat sink, such that the LED light emitter is attached to a surface of the ceramic heat sink.
POLLACK teaches an LED heat sink comprises a ceramic heat sink (14 FIG. 3; ¶[0019]), such that the LED light emitter is attached to a surface of the ceramic heat sink (see 50 FIG. 2; and 14 and 16 being single piece in ¶[0023]).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a ceramic heat sink, such as taught by POLLACK, with the LED light emitter of DAY in order to achieve a desired heat dissipation efficiency. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HUANG (US 9819910), YORK (US 10401007), FU (US 10389982), SADWICK (US 2019/0098725), CHIEN (US 10230880), SPERO (US 9955551), YOU (US 9860954).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875